                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 AMICA MUTUAL INSURANCE                             §
 COMPANY,                                           §
                                                    §   CIVIL ACTION NO. 4:19-CV-00754-RWS
                                                    §
                Plaintiff,                          §
                                                    §
 v.                                                 §
                                                    §
 GASLAMP INSURANCE SERVICES,                        §
 INC., PREFERRED CONTRACTORS                        §
 INSURANCE COMPANY, RRG,                            §
                                                    §
                Defendants.                         §

                                              ORDER

       Plaintiff Amica Mutual Insurance Company filed this action in the 416th Judicial District

Court of Collin County, Texas, on June 20, 2019. Defendant Preferred Contractors Insurance

Company RRG, LLC (“PCIC”), removed the action to the United States District Court for the

Eastern District of Texas, and this Court referred the matter to the Honorable Kimberly C. Priest

Johnson, United States Magistrate Judge, at Sherman, Texas, for consideration pursuant to

applicable laws and orders of this Court.

       Defendant Gaslamp Insurance Services, Inc. has filed motion to remand the action to state

court. Docket No. 5. The Magistrate Judge recommends that the motion be granted because

Gaslamp never consented to the removal petition, rendering it defective, and because Gaslamp has

expressly stated that it would not give its written consent to removal, which is required by the Fifth

Circuit for removal to be proper. Docket No. 7 at 3–4.

       The Court has considered the Report and Recommendation of the United States Magistrate

Judge filed pursuant to the Court’s referral order, along with the record and pleadings. No parties
filed objected to the Report and Recommendation. Accordingly, PCIC is not entitled to de novo

review by the District Judge of those findings, conclusions, and recommendations, and except

upon grounds of plain error, PCIC is barred from appellate review of the unobjected-to factual

findings and legal conclusions accepted and adopted by the Court. 28 U.S.C. § 636(b)(1)(C);

Douglass v. United Servs. Auto. Assoc., 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

       Nonetheless, the Court has reviewed the pleadings in this case and the Report of the

Magistrate Judge and agrees with the Report of the Magistrate Judge. See United States v. Raddatz,

447 U.S. 667, 683 (1980) (“[T]he statute permits the district court to give to the magistrate’s
    .
proposed findings of fact and recommendations ‘such weight as [their] merit commands and the

sound discretion of the judge warrants . . . .’ ”) (quoting Mathews v. Weber, 23 U.S. 261, 275

(1976)).

       The Court hereby ADOPTS the Report and Recommendation of the United States

Magistrate Judge as the findings and conclusions of this Court. Accordingly, it is

       ORDERED that the Motion to Remand is GRANTED. The above-captioned case is

hereby REMANDED to the 416th Judicial District Court of Collin County, Texas.

       So ORDERED and SIGNED this 30th day of January, 2020.




                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE




                                           Page 2 of 2
